Exhibit 10.1
EXECUTION COPY
Commercial Paper Dealer Agreement

4(2) Program
Between:
Dr Pepper Snapple Group, Inc., as Issuer
and
J.P. Morgan Securities LLC, as Dealer
Concerning Notes to be issued pursuant to an
Issuing and Paying Agency Agreement dated as of December 10, 2010
between the Issuer and
JPMorgan Chase Bank, National Association, as Issuing and Paying Agent
Dated as of December 10, 2010

 



--------------------------------------------------------------------------------



 



Commercial Paper Dealer Agreement
4(2) Program
This agreement (the “Agreement”) sets forth the understandings between the
Issuer and the Dealer, each named on the cover page hereof, in connection with
the issuance and sale by the Issuer of its short-term promissory notes (the
“Notes”) through the Dealer.
Certain terms used in this Agreement are defined in Section 6 hereof.
The Addendum to this Agreement, and any Annexes or Exhibits described in this
Agreement or such Addendum, are hereby incorporated into this Agreement and made
fully a part hereof.

1.   Offers, Sales and Resales of Notes.

  1.1   While (i) the Issuer has and shall have no obligation to sell the Notes
to the Dealer or to permit the Dealer to arrange any sale of the Notes for the
account of the Issuer, and (ii) the Dealer has and shall have no obligation to
purchase the Notes from the Issuer or to arrange any sale of the Notes for the
account of the Issuer, the parties hereto agree that in any case where the
Dealer purchases Notes from the Issuer, or arranges for the sale of Notes by the
Issuer, such Notes will be purchased or sold by the Dealer in reliance on the
representations, warranties, covenants and agreements of the Issuer contained
herein or made pursuant hereto and on the terms and conditions and in the manner
provided herein.     1.2   So long as this Agreement shall remain in effect, and
in addition to the limitations contained in Section 1.7 hereof, the Issuer shall
not, without the consent of the Dealer, offer, solicit or accept offers to
purchase, or sell, any Notes except (a) in transactions with one or more dealers
which may from time to time after the date hereof become dealers with respect to
the Notes by executing with the Issuer one or more agreements which contain
provisions substantially identical to those contained in Section 1 of this
Agreement, of which the Issuer hereby undertakes to provide the Dealer prompt
notice or (b) in transactions with the other dealers listed on the Addendum
hereto, which are executing agreements with the Issuer which contain provisions
substantially identical to Section 1 of this Agreement contemporaneously
herewith. In no event shall the Issuer offer, solicit or accept offers to
purchase, or sell, any Notes directly on its own behalf in transactions with
persons other than broker-dealers as specifically permitted in this Section 1.2.
    1.3   The Notes shall be in a minimum denomination of $250,000 or integral
multiples of $1,000 in excess thereof, will bear such interest rates, if
interest bearing, or will be sold at such discount from their face amounts, as
shall be agreed upon by the Dealer and the Issuer, shall have a maturity not
exceeding 364 days from the date of issuance and may have such terms as are
specified in Exhibit C hereto or the Private Placement Memorandum. The Notes
shall not contain any provision for extension, renewal or automatic “rollover.”
    1.4   The authentication and issuance of, and payment for, the Notes shall
be effected in accordance with the Issuing and Paying Agency Agreement, and the
Notes shall be either individual physical certificates or book-entry notes
evidenced by one or more master notes (each, a “Master Note”) registered in the
name of The Depository Trust Company

2



--------------------------------------------------------------------------------



 



      (“DTC”) or its nominee, in the form or forms annexed to the Issuing and
Paying Agency Agreement.     1.5   If the Issuer and the Dealer shall agree on
the terms of the purchase of any Note by the Dealer or the sale of any Note
arranged by the Dealer (including, but not limited to, agreement with respect to
the date of issue, purchase price, principal amount, maturity and interest rate
or interest rate index and margin (in the case of interest-bearing Notes) or
discount thereof (in the case of Notes issued on a discount basis), and
appropriate compensation for the Dealer’s services hereunder) pursuant to this
Agreement, the Issuer shall cause such Note to be issued and delivered in
accordance with the terms of the Issuing and Paying Agency Agreement and payment
for such Note shall be made by the purchaser thereof, either directly or through
the Dealer, to the Issuing and Paying Agent, for the account of the Issuer.
Except as otherwise agreed, in the event that the Dealer is acting as an agent
and a purchaser shall either fail to accept delivery of or make payment for a
Note on the date fixed for settlement, the Dealer shall promptly notify the
Issuer, and if the Dealer has theretofore paid the Issuer for the Note, the
Issuer will promptly return such funds to the Dealer against its return of the
Note to the Issuer, in the case of a certificated Note, and upon notice of such
failure in the case of a book-entry Note. If such failure occurred for any
reason other than default by the Dealer, the Issuer shall reimburse the Dealer
on an equitable basis for the Dealer’s loss of the use of such funds for the
period such funds were credited to the Issuer’s account.     1.6   The Dealer
and the Issuer hereby establish and agree to observe the following procedures in
connection with offers, sales and subsequent resales or other transfers of the
Notes:

  (a)   Offers and sales of the Notes by or through the Dealer shall be made
only to: (i) investors reasonably believed by the Dealer to be Qualified
Institutional Buyers or Institutional Accredited Investors and (ii) non-bank
fiduciaries or agents that will be purchasing Notes for one or more accounts,
each of which is reasonably believed by the Dealer to be an Institutional
Accredited Investor.     (b)   Resales and other transfers of the Notes by the
holders thereof shall be made only in accordance with the restrictions in the
legend described in clause (e) below.     (c)   No general solicitation or
general advertising shall be used in connection with the offering of the Notes.
Without limiting the generality of the foregoing, without the prior written
approval of the other party hereto, neither party hereto shall issue any press
release or place or publish any “tombstone” or other advertisement relating to
the Notes.     (d)   No sale of Notes to any one purchaser shall be for less
than $250,000 principal or face amount, and no Note shall be issued in a smaller
principal or face amount. If the purchaser is a non-bank fiduciary acting on
behalf of others, each person for whom such purchaser is acting must purchase at
least $250,000 principal or face amount of Notes.     (e)   Offers and sales of
the Notes by the Issuer through the Dealer acting as agent for the Issuer shall
be made in accordance with Section 4(2) of the Securities Act, and shall be
subject to the restrictions described in the legend appearing on Exhibit A
hereto. A legend substantially to the effect of such Exhibit A shall appear as
part of the Private Placement Memorandum used in connection with offers and
sales of Notes

3



--------------------------------------------------------------------------------



 



      hereunder, as well as on each individual certificate representing a Note
and each Master Note representing book-entry Notes offered and sold pursuant to
this Agreement.     (f)   The Dealer shall furnish or make available or shall
have furnished or made available to each purchaser of Notes for which it has
acted as the dealer a copy of the then-current Private Placement Memorandum
unless such purchaser has previously received or had made available to it a copy
of the Private Placement Memorandum as then in effect. The Private Placement
Memorandum shall expressly state that any person to whom Notes are offered shall
have an opportunity to ask questions of, and receive information from, the
Issuer and the Dealer and shall provide the names, addresses and telephone
numbers of the persons from whom information regarding the Issuer may be
obtained.     (g)   The Issuer agrees, for the benefit of the Dealer and each of
the holders and prospective purchasers from time to time of the Notes that, if
at any time the Issuer shall not be subject to Section 13 or 15(d) of the
Exchange Act, the Issuer will furnish, upon request and at its expense, to the
Dealer and to holders and prospective purchasers of Notes information required
by Rule 144A(d)(4)(i) in compliance with Rule 144A(d).     (h)   In the event
that any Note offered or to be offered by the Dealer would be ineligible for
resale under Rule 144A, the Issuer shall immediately notify the Dealer (by
telephone, confirmed in writing) of such fact and shall promptly prepare and
deliver to the Dealer an amendment or supplement to the Private Placement
Memorandum describing the Notes that are ineligible, the reason for such
ineligibility and any other relevant information relating thereto.     (i)   The
Issuer represents that it is not currently issuing commercial paper in the
United States market in reliance upon the exemption provided by Section 3(a)(3)
of the Securities Act. The Issuer agrees that, if it shall issue commercial
paper after the date hereof in reliance upon such exemption (a) the proceeds
from the sale of the Notes will be segregated from the proceeds of the sale of
any such commercial paper by being placed in a separate account; (b) the Issuer
will institute appropriate corporate procedures to ensure that the offers and
sales of notes issued by the Issuer pursuant to the Section 3(a)(3) exemption
are not integrated with offerings and sales of Notes hereunder; and (c) the
Issuer will comply with each of the requirements of Section 3(a)(3) of the
Securities Act in selling commercial paper or other short-term debt securities
other than the Notes in the United States.

  1.7   The Issuer hereby represents and warrants to the Dealer, in connection
with offers, sales and resales of Notes, as follows:

  (a)   The Issuer hereby confirms to the Dealer that (except as permitted by
Section 1.6(i)) within the preceding six months neither the Issuer nor any
person other than the Dealer or the other dealers referred to in Section 1.2
hereof acting on behalf of the Issuer has offered or sold any Notes, or any
substantially similar security of the Issuer (including, without limitation,
medium-term notes issued by the Issuer), to, or solicited offers to buy any such
security from, any person other than the Dealer or the other dealers referred to
in Section 1.2 hereof. The Issuer also agrees that (except as permitted by
Section 1.6(i)), as long as the Notes are being offered for sale by the

4



--------------------------------------------------------------------------------



 



      Dealer and the other dealers referred to in Section 1.2 hereof as
contemplated hereby and until at least six months after the offer of Notes
hereunder has been terminated, neither the Issuer nor any person other than the
Dealer or the other dealers referred to in Section 1.2 hereof (except as
contemplated by Section 1.2 hereof) will offer the Notes or any substantially
similar security of the Issuer for sale to, or solicit offers to buy any such
security from, any person other than the Dealer or the other dealers referred to
in Section 1.2 hereof, it being understood that such agreement is made with a
view to bringing the offer and sale of the Notes within the exemption provided
by Section 4(2) of the Securities Act and Rule 506 thereunder and shall survive
any termination of this Agreement. The Issuer hereby represents and warrants
that it has not taken or omitted to take, and will not take or omit to take, any
action that would cause the offering and sale of Notes hereunder to be
integrated with any other offering of securities, whether such offering is made
by the Issuer or some other party or parties.     (b)   The Issuer represents
and agrees that the proceeds of the sale of the Notes are not currently
contemplated to be used for the purpose of buying, carrying or trading
securities within the meaning of Regulation T and the interpretations thereunder
by the Board of Governors of the Federal Reserve System. In the event that the
Issuer determines to use such proceeds for the purpose of buying, carrying or
trading securities, whether in connection with an acquisition of another company
or otherwise, the Issuer shall give the Dealer at least five Business Days’
prior written notice to that effect. The Issuer shall also give the Dealer
prompt notice of the actual date that it commences to purchase securities with
the proceeds of the Notes. Thereafter, in the event that the Dealer purchases
Notes as principal and does not resell such Notes on the day of such purchase,
to the extent necessary to comply with Regulation T and the interpretations
thereunder, the Dealer will sell such Notes either (i) only to offerees it
reasonably believes to be Qualified Institutional Buyers or to Qualified
Institutional Buyers it reasonably believes are acting for other Qualified
Institutional Buyers, in each case in accordance with Rule 144A or (ii) in a
manner which would not cause a violation of Regulation T and the interpretations
thereunder.

2.   Representations and Warranties of Issuer.       The Issuer represents and
warrants that:

  2.1   The Issuer (i) is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation, except
where the failure to be in good standing would not have a material adverse
effect on the business, financial position, results of operations or prospects
of the Issuer and its subsidiaries, taken as a whole, or on the performance by
the Issuer of its obligations under the Notes, and (ii) has all the requisite
power and authority to execute, deliver and perform its obligations under the
Notes, this Agreement and the Issuing and Paying Agency Agreement.     2.2  
This Agreement has been duly authorized, executed and delivered by the Issuer
and constitutes a legal, valid and binding obligation of the Issuer enforceable
against the Issuer in accordance with its terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and general principles of equity (regardless of whether enforcement is sought in
a proceeding in equity or at law) and except as rights to indemnity and
contribution may be limited by federal or state law.

5



--------------------------------------------------------------------------------



 



  2.3   The Issuing and Paying Agency Agreement has been duly authorized,
executed and delivered by the Issuer and constitutes a legal, valid and binding
obligation of the Issuer enforceable against the Issuer in accordance with its
terms, subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally and general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).     2.4  
The Notes have been duly authorized, and when issued as provided in the Issuing
and Paying Agency Agreement, will be duly and validly issued and will constitute
legal, valid and binding obligations of the Issuer enforceable against the
Issuer in accordance with their terms, subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally and general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).     2.5   The offer and sale of the Notes in
the manner contemplated hereby do not require registration of the Notes under
the Securities Act, pursuant to the exemption from registration contained in
Section 4(2) thereof, and no indenture in respect of the Notes is required to be
qualified under the Trust Indenture Act of 1939, as amended.     2.6   The Notes
will rank at least pari passu with all other unsecured and unsubordinated
indebtedness of the Issuer.     2.7   No consent or action of, or filing or
registration with, any governmental or public regulatory body or authority,
including the SEC, is required to authorize, or is otherwise required on the
part of the Issuer in connection with the execution, delivery or performance of,
this Agreement, the Notes or the Issuing and Paying Agency Agreement, except as
may be required by the securities or Blue Sky laws of the various states in
connection with the offer and sale of the Notes.     2.8   Neither the execution
and delivery of this Agreement and the Issuing and Paying Agency Agreement, nor
the issuance of the Notes in accordance with the Issuing and Paying Agency
Agreement, nor the fulfillment of or compliance with the terms and provisions
hereof or thereof by the Issuer, will (i) result in the creation or imposition
of any mortgage, lien, charge or encumbrance of any nature whatsoever upon any
of the properties or assets of the Issuer, which mortgage, lien, charge or
encumbrance would have a material adverse effect on the business, financial
position, results of operations or prospects of the Issuer and its subsidiaries,
taken as a whole, or on the performance by the Issuer of its obligations under
this Agreement, the Notes or the Issuing and Paying Agency Agreement, or
(ii) violate or result in a breach or a default under any of the terms of the
charter documents or by-laws of the Issuer, any contract or instrument to which
the Issuer is a party or by which it or its property is bound, or any law or
regulation, or any order, writ, injunction or decree of any court or government
instrumentality, to which the Issuer is subject or by which it or its property
is bound, which violation, breach or default would have a material adverse
effect on the business, financial position, results of operations or prospects
of the Issuer and its subsidiaries, taken as a whole, or the ability of the
Issuer to perform its obligations under this Agreement, the Notes or the Issuing
and Paying Agency Agreement.     2.9   Except as may be described in the Company
Information, there is no litigation or governmental proceeding pending, or to
the knowledge of the Issuer threatened, against or affecting the Issuer or any
of its subsidiaries which would result in a material adverse

6



--------------------------------------------------------------------------------



 



      change in the business, financial position, results of operations or
prospects of the Issuer and its subsidiaries, taken as a whole, the ability of
the Issuer to perform its obligations under this Agreement, the Notes or the
Issuing and Paying Agency Agreement.     2.10   The Issuer is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.  
  2.11   Neither the Private Placement Memorandum nor the Company Information,
in each case, taken as a whole, contains any untrue statement of a material fact
or omits to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.     2.12   Each (a) issuance of Notes by the Issuer
hereunder and (b) amendment or supplement of the Private Placement Memorandum
shall be deemed a representation and warranty by the Issuer to the Dealer, as of
the date thereof, that, both before and after giving effect to such issuance and
after giving effect to such amendment or supplement, (i) the representations and
warranties given by the Issuer set forth in this Section 2 remain true and
correct on and as of such date as if made on and as of such date, (ii) in the
case of an issuance of Notes, the Notes being issued on such date have been duly
and validly issued and constitute legal, valid and binding obligations of the
Issuer, enforceable against the Issuer in accordance with their terms, subject
to applicable bankruptcy, insolvency and similar laws affecting creditors’
rights generally and subject, as to enforceability, to general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law) and (iii) in the case of an issuance of Notes, since the date of the
most recent Private Placement Memorandum, there has been no material adverse
change in the business, financial position, results of operations or prospects
of the Issuer and its subsidiaries, taken as a whole, which has not been
disclosed to the Dealer in writing.

3.   Covenants and Agreements of Issuer.       The Issuer covenants and agrees
that:

  3.1   The Issuer will give the Dealer prompt notice (but in any event prior to
any subsequent issuance of Notes hereunder) of any amendment to, modification of
or waiver with respect to, the Notes or the Issuing and Paying Agency Agreement,
including a complete copy of any such amendment, modification or waiver.     3.2
  The Issuer shall, whenever there shall occur any change in the business,
financial position, results of operations or prospects of the Issuer and its
subsidiaries, taken as a whole, or any development or occurrence in relation to
the Issuer that would be material to holders of the Notes or potential holders
of the Notes (including any downgrading or receipt of any notice of intended or
potential downgrading or any review for potential change in the rating accorded
any of the securities of the Issuer by any nationally recognized statistical
rating organization which has published a rating of the Notes), promptly, and in
any event prior to any subsequent issuance of Notes hereunder, notify the Dealer
(by telephone, confirmed in writing) of such change, development or occurrence.
    3.3   The Issuer, subject to compliance with any applicable confidentiality
restrictions, shall from time to time furnish to the Dealer such information as
the Dealer may reasonably request, including, without limitation, any press
releases or material provided by the

7



--------------------------------------------------------------------------------



 



      Issuer to any national securities exchange or rating agency, regarding
(i) the Issuer’s operations and financial condition, (ii) the due authorization
and execution of the Notes and (iii) the Issuer’s ability to pay the Notes as
they mature.     3.4   The Issuer will take all such action as the Dealer may
reasonably request to ensure that each offer and each sale of the Notes will
comply with any applicable state Blue Sky laws; provided, however, that the
Issuer shall not be obligated to file any general consent to service of process
or to qualify as a foreign corporation in any jurisdiction in which it is not so
qualified or subject itself to taxation in respect of doing business in any
jurisdiction in which it is not otherwise so subject.     3.5   The Issuer will
not be in default of any of its obligations hereunder or under the Notes or the
Issuing and Paying Agency Agreement, at any time that any of the Notes are
outstanding.     3.6   The Issuer shall not issue Notes hereunder until the
Dealer shall have received (a) an opinion of counsel to the Issuer (which
counsel may be in-house counsel except with respect to matters of the laws of
the State of New York), addressed to the Dealer, satisfactory in form and
substance to the Dealer, (b) a copy of the executed Issuing and Paying Agency
Agreement as then in effect, (c) a copy of the resolutions adopted by the Board
of Directors of the Issuer, satisfactory in form and substance to the Dealer and
certified by the Secretary or similar officer of the Issuer, authorizing
execution and delivery by the Issuer of this Agreement, the Issuing and Paying
Agency Agreement and the Notes and consummation by the Issuer of the
transactions contemplated hereby and thereby, (d) prior to the issuance of any
book-entry Notes represented by a master note registered in the name of DTC or
its nominee, a copy of the executed Letter of Representations among the Issuer,
the Issuing and Paying Agent and DTC and of the executed master note, (e) prior
to the issuance of any Notes in physical form, a copy of such form (unless
attached to this Agreement or the Issuing and Paying Agency Agreement) and
(f) such other certificates, opinions, letters and documents as the Dealer shall
have reasonably requested.     3.7   The Issuer shall reimburse the Dealer for
all of the Dealer’s reasonable out-of-pocket expenses related to this Agreement,
including expenses incurred in connection with its preparation and negotiation,
and the transactions contemplated hereby (including, but not limited to, the
printing and distribution of the Private Placement Memorandum), and, if
applicable, for the reasonable and documented fees and out-of-pocket expenses of
the Dealer’s counsel.

4.   Disclosure.

  4.1   The Private Placement Memorandum and its contents (other than the Dealer
Information) shall be the sole responsibility of the Issuer. The Private
Placement Memorandum shall contain a statement expressly offering an opportunity
for each prospective purchaser to ask questions of, and receive answers from,
the Issuer concerning the offering of Notes and to obtain relevant additional
information which the Issuer possesses or can acquire without unreasonable
effort or expense.     4.2   The Issuer agrees to promptly furnish the Dealer
the Company Information as it becomes available.

8



--------------------------------------------------------------------------------



 



  4.3   (a) The Issuer further agrees to notify the Dealer promptly upon the
occurrence of any event relating to or affecting the Issuer that would cause the
Company Information then in existence, taken as a whole, to include an untrue
statement of a material fact or to omit to state a material fact necessary in
order to make the statements contained therein, in light of the circumstances
under which they are made, not misleading.

  (b)   In the event that the Issuer gives the Dealer notice pursuant to
Section 4.3(a) and the Dealer notifies the Issuer that it then has Notes it is
holding in inventory, the Issuer agrees promptly to supplement or amend the
Private Placement Memorandum so that the Private Placement Memorandum, as
amended or supplemented, shall not contain an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading, and the Issuer shall make such supplement or amendment available to
the Dealer.     (c)   In the event that (i) the Issuer gives the Dealer notice
pursuant to Section 4.3(a), (ii) the Dealer does not notify the Issuer that it
is then holding Notes in inventory and (iii) the Issuer chooses not to promptly
amend or supplement the Private Placement Memorandum in the manner described in
clause (b) above, then all solicitations and sales of Notes shall be suspended
until such time as the Issuer has so amended or supplemented the Private
Placement Memorandum, and made such amendment or supplement available to the
Dealer.

5.   Indemnification and Contribution.

  5.1   The Issuer will indemnify and hold harmless the Dealer, each individual,
corporation, partnership, trust, association or other entity controlling the
Dealer, any affiliate of the Dealer or any such controlling entity and their
respective directors, officers, employees, partners, incorporators,
shareholders, servants, trustees and agents (hereinafter the “Indemnitees”)
against any and all liabilities, penalties, suits, causes of action, losses,
damages, claims, costs and expenses (including, without limitation, fees and
disbursements of counsel) or judgments of whatever kind or nature (each a
“Claim”), imposed upon, incurred by or asserted against the Indemnitees arising
out of or based upon (i) any allegation that the Private Placement Memorandum,
the Company Information or any information provided by the Issuer to the Dealer
included (as of any relevant time) or includes an untrue statement of a material
fact or omitted (as of any relevant time) or omits to state any material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading or (ii) arising out of or based upon the
breach by the Issuer of any agreement, covenant or representation made in or
pursuant to this Agreement. This indemnification shall not apply to the extent
that the Claim arises out of or is based upon Dealer Information.     5.2  
Provisions relating to claims made for indemnification under this Section 5 are
set forth in Exhibit B to this Agreement.     5.3   In order to provide for just
and equitable contribution in circumstances in which the indemnification
provided for in this Section 5 is held to be unavailable or insufficient to hold
harmless the Indemnitees, although applicable in accordance with the terms of
this Section 5, the Issuer shall contribute to the aggregate costs incurred by
the Dealer in connection with any Claim in the proportion of the respective
economic interests of the Issuer and the Dealer; provided, however, that such
contribution by the Issuer shall be in

9



--------------------------------------------------------------------------------



 



      an amount such that the aggregate costs incurred by the Dealer do not
exceed the aggregate of the commissions and fees earned by the Dealer hereunder
with respect to the issue or issues of Notes to which such Claim relates. The
respective economic interests shall be calculated by reference to the aggregate
proceeds to the Issuer of the Notes issued hereunder and the aggregate
commissions and fees earned by the Dealer hereunder.

6.   Definitions.

  6.1   “Business Day” shall mean each Monday, Tuesday, Wednesday, Thursday and
Friday which is not a day on which banking institutions in New York are
generally authorized or obligated by law or executive order to close.     6.2  
“Claim” shall have the meaning set forth in Section 5.1.     6.3   “Company
Information” at any given time shall mean the Private Placement Memorandum
together with, to the extent applicable, (i) the Issuer’s most recent report on
Form 10-K filed with the SEC and each report on Form 10-Q or 8-K filed by the
Issuer with the SEC since the most recent Form 10-K, (ii) the Issuer’s most
recent annual audited financial statements and each interim financial statement
or report prepared subsequent thereto, if not included in item (i) above,
(iii) the Issuer’s other publicly available recent reports, including, but not
limited to, any publicly available filings or reports provided to its
shareholders, (iv) any other information or disclosure prepared pursuant to
Section 4.3 hereof and (v) any information prepared or approved by the Issuer
for dissemination to investors or potential investors in the Notes.     6.4  
“Dealer Information” shall mean material concerning the Dealer provided by the
Dealer in writing expressly for inclusion in the Private Placement Memorandum.  
  6.5   “Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as
amended.     6.6   “Indemnitee” shall have the meaning set forth in Section 5.1.
    6.7   “Institutional Accredited Investor” shall mean an institutional
investor that is an accredited investor within the meaning of Rule 501 under the
Securities Act and that has such knowledge and experience in financial and
business matters that it is capable of evaluating and bearing the economic risk
of an investment in the Notes, including, but not limited to, a bank, as defined
in Section 3(a)(2) of the Securities Act, or a savings and loan association or
other institution, as defined in Section 3(a)(5)(A) of the Securities Act,
whether acting in its individual or fiduciary capacity.     6.8   “Issuing and
Paying Agency Agreement” shall mean the issuing and paying agency agreement
described on the cover page of this Agreement, as such agreement may be amended
or supplemented from time to time.     6.9   “Issuing and Paying Agent” shall
mean the party designated as such on the cover page of this Agreement, as
issuing and paying agent under the Issuing and Paying Agency Agreement, or any
successor thereto in accordance with the Issuing and Paying Agency Agreement.

10



--------------------------------------------------------------------------------



 



  6.10   “Non-bank fiduciary or agent” shall mean a fiduciary or agent other
than (a) a bank, as defined in Section 3(a)(2) of the Securities Act, or (b) a
savings and loan association, as defined in Section 3(a)(5)(A) of the Securities
Act.     6.11   “Private Placement Memorandum” shall mean offering materials
prepared in accordance with Section 4 (including materials referred to therein
or incorporated by reference therein, if any) provided to purchasers and
prospective purchasers of the Notes, and shall include amendments and
supplements thereto which may be prepared from time to time in accordance with
this Agreement (other than any amendment or supplement that has been completely
superseded by a later amendment or supplement).     6.12   “Qualified
Institutional Buyer” shall have the meaning assigned to that term in Rule 144A
under the Securities Act.     6.13   “Rule 144A” shall mean Rule 144A under the
Securities Act.     6.14   “SEC” shall mean the U.S. Securities and Exchange
Commission.     6.15   “Securities Act” shall mean the U.S. Securities Act of
1933, as amended.

7.   General

  7.1   Unless otherwise expressly provided herein, all notices under this
Agreement to parties hereto shall be in writing and shall be effective when
received at the address of the respective party set forth in the Addendum to
this Agreement.     7.2   This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to its
conflict of laws provisions.     7.3   The Issuer agrees that any suit, action
or proceeding brought by the Issuer against the Dealer in connection with or
arising out of this Agreement or the Notes or the offer and sale of the Notes
shall be brought solely in the United States federal courts located in the
Borough of Manhattan or the courts of the State of New York located in the
Borough of Manhattan. EACH OF THE DEALER AND THE ISSUER WAIVES ITS RIGHT TO
TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY.     7.4   This Agreement may be
terminated, at any time, by the Issuer, upon one Business Day’s prior notice to
such effect to the Dealer, or by the Dealer upon one Business Day’s prior notice
to such effect to the Issuer. Any such termination, however, shall not affect
the obligations of the Issuer under Sections 3.7, 5 and 7.3 hereof or the
respective representations, warranties, agreements, covenants, rights or
responsibilities of the parties made or arising prior to the termination of this
Agreement.     7.5   This Agreement is not assignable by either party hereto
without the written consent of the other party; provided, however, that, upon
15 days’ prior written notice to the Issuer, the Dealer may assign its rights
and obligations under this Agreement to any affiliate of the Dealer.

11



--------------------------------------------------------------------------------



 



  7.6   This Agreement may be signed in any number of counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.     7.7   This Agreement is for the
exclusive benefit of the parties hereto, and their respective permitted
successors and assigns hereunder, and shall not be deemed to give any legal or
equitable right, remedy or claim to any other person whatsoever.     7.8   The
Issuer acknowledges and agrees that (i) the purchase and sale of the Notes
pursuant to this Agreement is an arm’s-length commercial transaction between the
Issuer, on the one hand, and the Dealer, on the other, (ii) in connection
therewith and with the process leading to such transaction the Dealer is acting
solely as a principal and not the agent or fiduciary of the Issuer, (iii) the
Dealer has not assumed an advisory or fiduciary responsibility in favor of the
Issuer with respect to the offerings contemplated hereby or the process leading
thereto (irrespective of whether the Dealer has advised or is currently advising
the Issuer on other matters) or any other obligation to the Issuer except the
obligations expressly set forth in this Agreement and (iv) the Issuer has
consulted its own legal and financial advisors to the extent it deemed
appropriate. The Issuer agrees that it will not claim that the Dealer has
rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to the Issuer, in connection with such transaction or the process
leading thereto.     7.9   In the case of any agreement by a Dealer to purchase
a Note hereunder (other than as agent) which provides for a settlement date that
is three Business Days or more after the date of such agreement, the obligation
of the Dealer to purchase the Note under such agreement shall be subject to the
following conditions:

  (a)   the representations and warranties given by the Issuer set forth above
in Section 2 shall be true and correct on and as of the settlement date as if
made on and as of such date, and the Issuer shall have performed all of its
obligations hereunder to be performed as of such date,     (b)   since the date
of the most recent Company Information, there shall have been no material
adverse change in the business, financial position, results of operations or
prospects of the Issuer and its subsidiaries, taken as a whole, (whether
occurring before or after such agreement was entered into) which was not
disclosed to the Dealer in writing prior to the time such agreement was entered
into, and the Issuer shall not be in default of any of its obligations
hereunder, under the Notes or under the Issuing and Paying Agency Agreement,    
(c)   on or after the date of such agreement there shall not have occurred any
of the following: (i) a suspension or material limitation in trading in
securities generally on the New York Stock Exchange; (ii) a suspension or
material limitation in trading in the Issuer’s securities on the New York Stock
Exchange; (iii) a general moratorium on commercial banking activities declared
by either Federal or New York State authorities or a material disruption in
commercial banking or securities settlement or clearance services in the United
States; (iv) the outbreak or escalation of hostilities involving the United
States or the declaration by the United States of a national emergency or war or
(v) the occurrence of any other calamity or crisis or any change in financial,
political or economic conditions in the United States or elsewhere, if the
effect of any such event specified in clause (iv) or (v) in the judgment of the
Dealer

12



--------------------------------------------------------------------------------



 



      makes it impracticable or inadvisable to proceed with the offering or the
delivery of the Note on the terms and in the manner contemplated in the Private
Placement Memorandum,     (d)   on or after the date of such agreement, (i) no
downgrading shall have occurred in the rating accorded the Issuer’s debt
securities by any nationally recognized statistical rating organization and
(ii) no such organization shall have publicly announced that it has under
surveillance or review, with possible negative implications, its rating of any
of the Issuer’s debt securities.

This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Issuer and the Dealer with respect to the subject
matter hereof.

13



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year first above written.

              Dr Pepper Snapple Group, Inc., as Issuer   J.P. Morgan Securities
LLC, as Dealer   By:  /s/ Martin M. Ellen   By:  /s/ Johanna C. Foley   Name: 
Martin M. Ellen     Name:  Johanna C. Foley   Title: Executive Vice President &
Chief Financial Officer     Title: Executive Director

14



--------------------------------------------------------------------------------



 



Addendum
The following additional clauses shall apply to the Agreement and be deemed a
part thereof.

1.   The other dealers referred to in clause (b) of Section 1.2 of the Agreement
are Goldman, Sachs & Co. and Merrill Lynch, Pierce, Fenner & Smith Incorporated.

2.   The addresses of the respective parties for purposes of notices under
Section 7.1 are as follows:

For the Issuer:
Address: Dr Pepper Snapple Group, Inc., 5301 Legacy Drive, Plano, Texas 75024
Attention: James L. Baldwin, Jr., Executive Vice President and General Counsel
Telephone number: 972-673-8784
Fax number: 972-673-8130
For the Dealer:
Address: 383 Madison Avenue, 3rd Floor, New York, New York 10179
Attention: Short Term Fixed Income Division
Telephone number: 212-834-5543
Fax number: 212-834-6172

 



--------------------------------------------------------------------------------



 



Exhibit A
Form of Legend for Private Placement Memorandum and Notes
THE NOTES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR ANY OTHER APPLICABLE SECURITIES LAW, AND OFFERS AND SALES
THEREOF MAY BE MADE ONLY IN COMPLIANCE WITH AN APPLICABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
BY ITS ACCEPTANCE OF A NOTE, THE PURCHASER WILL BE DEEMED TO REPRESENT THAT (I)
IT HAS BEEN AFFORDED AN OPPORTUNITY TO INVESTIGATE MATTERS RELATING TO THE
ISSUER AND THE NOTES, (II) IT IS NOT ACQUIRING SUCH NOTE WITH A VIEW TO ANY
DISTRIBUTION THEREOF AND (III) IT IS EITHER (A)(1) AN INSTITUTIONAL INVESTOR
THAT IS AN ACCREDITED INVESTOR WITHIN THE MEANING OF RULE 501(a) UNDER THE ACT
(AN “INSTITUTIONAL ACCREDITED INVESTOR”) AND (2)(i) PURCHASING NOTES FOR ITS OWN
ACCOUNT, (ii) A BANK (AS DEFINED IN SECTION 3(a)(2) OF THE ACT) OR A SAVINGS AND
LOAN ASSOCIATION OR OTHER INSTITUTION (AS DEFINED IN SECTION 3(a)(5)(A) OF THE
ACT) ACTING IN ITS INDIVIDUAL OR FIDUCIARY CAPACITY OR (iii) A FIDUCIARY OR
AGENT (OTHER THAN SUCH A BANK OR SAVINGS AND LOAN ASSOCIATION OR OTHER
INSTITUTION) PURCHASING NOTES FOR ONE OR MORE ACCOUNTS EACH OF WHICH ACCOUNTS IS
SUCH AN INSTITUTIONAL ACCREDITED INVESTOR; OR (B) A QUALIFIED INSTITUTIONAL
BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A UNDER THE ACT THAT IS ACQUIRING
NOTES FOR ITS OWN ACCOUNT OR FOR ONE OR MORE ACCOUNTS, EACH OF WHICH ACCOUNTS IS
A QIB; AND THE PURCHASER ACKNOWLEDGES THAT IT IS AWARE THAT THE SELLER MAY RELY
UPON THE EXEMPTION FROM THE REGISTRATION PROVISIONS OF SECTION 5 OF THE ACT
PROVIDED BY RULE 144A. BY ITS ACCEPTANCE OF A NOTE, THE PURCHASER THEREOF SHALL
ALSO BE DEEMED TO AGREE THAT ANY RESALE OR OTHER TRANSFER THEREOF WILL BE MADE
ONLY (A) IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER THE ACT, EITHER (1) TO
THE ISSUER OR TO ONE OF THE PLACEMENT AGENTS DESIGNATED BY THE ISSUER AS A
PLACEMENT AGENT FOR THE NOTES (COLLECTIVELY, THE “PLACEMENT AGENTS”), NONE OF
WHICH SHALL HAVE ANY OBLIGATION TO ACQUIRE SUCH NOTE, (2) THROUGH A PLACEMENT
AGENT TO AN INSTITUTIONAL ACCREDITED INVESTOR OR A QIB, OR (3) TO A QIB IN A
TRANSACTION THAT MEETS THE REQUIREMENTS OF RULE 144A AND (B) IN MINIMUM AMOUNTS
OF $250,000.

 



--------------------------------------------------------------------------------



 



Exhibit B
Further Provisions Relating to Indemnification

(a)   The Issuer agrees to reimburse each Indemnitee for all expenses (including
reasonable fees and disbursements of internal and external counsel) as they are
incurred by it in connection with investigating or defending any loss, claim,
damage, liability or action in respect of which indemnification may be sought
under Section 5 of the Agreement (whether or not it is a party to any such
proceedings).

(b)   Promptly after receipt by an Indemnitee of notice of the existence of a
Claim, such Indemnitee will, if a claim in respect thereof is to be made against
the Issuer, notify the Issuer in writing of the existence thereof; provided that
(i) the omission so to notify the Issuer will not relieve the Issuer from any
liability which it may have hereunder unless and except to the extent it did not
otherwise learn of such Claim and such failure results in the forfeiture by the
Issuer of substantial rights and defenses, and (ii) the omission so to notify
the Issuer will not relieve it from liability which it may have to an Indemnitee
otherwise than on account of this indemnity agreement. In case any such Claim is
made against any Indemnitee and it notifies the Issuer of the existence thereof,
the Issuer will be entitled to participate therein, and to the extent that it
may elect by written notice delivered to the Indemnitee, to assume the defense
thereof, with counsel reasonably satisfactory to such Indemnitee; provided that
if the defendants in any such Claim include both the Indemnitee and the Issuer,
and the Indemnitee shall have concluded that there may be legal defenses
available to it which are different from or additional to those available to the
Issuer, the Issuer shall not have the right to direct the defense of such Claim
on behalf of such Indemnitee, and the Indemnitee shall have the right to select
separate counsel to assert such legal defenses on behalf of such Indemnitee.
Upon receipt of notice from the Issuer to such Indemnitee of the election of the
Issuer so to assume the defense of such Claim and approval by the Indemnitee of
counsel, the Issuer will not be liable to such Indemnitee for expenses incurred
thereafter by the Indemnitee in connection with the defense thereof (other than
reasonable costs of investigation) unless (i) the Indemnitee shall have employed
separate counsel in connection with the assertion of legal defenses in
accordance with the proviso to the next preceding sentence (it being understood,
however, that the Issuer shall not be liable for the expenses of more than one
separate counsel (in addition to any local counsel in the jurisdiction in which
any Claim is brought), approved by the Dealer, representing the Indemnitee who
is party to such Claim), (ii) the Issuer shall not have employed counsel
reasonably satisfactory to the Indemnitee to represent the Indemnitee within a
reasonable time after notice of existence of the Claim or (iii) the Issuer has
authorized in writing the employment of counsel for the Indemnitee. The
indemnity, reimbursement and contribution obligations of the Issuer hereunder
shall be in addition to any other liability the Issuer may otherwise have to an
Indemnitee and shall be binding upon and inure to the benefit of any successors,
assigns, heirs and personal representatives of the Issuer and any Indemnitee.
The Issuer agrees that without the Dealer’s prior written consent, it will not
settle, compromise or consent to the entry of any judgment in any Claim in
respect of which indemnification may be sought under the indemnification
provision of the Agreement (whether or not the Dealer or any other Indemnitee is
an actual or potential party to such Claim), unless such settlement, compromise
or consent (i) includes an unconditional release of each Indemnitee from all
liability arising out of such Claim and (ii) does not include a statement as to
or an admission of fault, culpability or failure to act, by or on behalf of any
Indemnitee.

 



--------------------------------------------------------------------------------



 



Exhibit C
Statement of Terms for Interest —
Bearing Commercial Paper Notes of Dr Pepper Snapple Group, Inc.
THE PROVISIONS SET FORTH BELOW ARE QUALIFIED TO THE EXTENT APPLICABLE BY THE
TRANSACTION
SPECIFIC [PRICING] [PRIVATE PLACEMENT MEMORANDUM] SUPPLEMENT (THE “SUPPLEMENT”)
(IF ANY) SENT TO EACH PURCHASER AT THE TIME OF THE TRANSACTION.
1. General. (a) The obligations of the Issuer to which these terms apply (each a
“Note”) are represented by one or more Master Notes (each, a “Master Note”)
issued in the name of (or of a nominee for) The Depository Trust Company
(“DTC”), which Master Note includes the terms and provisions for the Issuer’s
Interest-Bearing Commercial Paper Notes that are set forth in this Statement of
Terms, since this Statement of Terms constitutes an integral part of the
Underlying Records as defined and referred to in the Master Note.
(b) “Business Day” means any day other than a Saturday or Sunday that is neither
a legal holiday nor a day on which banking institutions are authorized or
required by law, executive order or regulation to be closed in New York City
and, with respect to LIBOR Notes (as defined below) is also a London Business
Day. “London Business Day” means, a day, other than a Saturday or Sunday, on
which dealings in deposits in U.S. dollars are transacted in the London
interbank market.
2. Interest. (a) Each Note will bear interest at a fixed rate (a “Fixed Rate
Note”) or at a floating rate (a “Floating Rate Note”).
(b) The Supplement sent to each holder of such Note will describe the following
terms: (i) whether such Note is a Fixed Rate Note or a Floating Rate Note and
whether such Note is an Original Issue Discount Note (as defined below);
(ii) the date on which such Note will be issued (the “Issue Date”); (iii) the
Stated Maturity Date (as defined below); (iv) if such Note is a Fixed Rate Note,
the rate per annum at which such Note will bear interest, if any, and the
Interest Payment Dates; (v) if such Note is a Floating Rate Note, the Base Rate,
the Index Maturity, the Interest Reset Dates, the Interest Payment Dates and the
Spread and/or Spread Multiplier, if any (all as defined below), and any other
terms relating to the particular method of calculating the interest rate for
such Note; and (vi) any other terms applicable specifically to such Note.
“Original Issue Discount Note” means a Note which has a stated redemption price
at the Stated Maturity Date that exceeds its Issue Price by more than a
specified de minimis amount and which the Supplement indicates will be an
“Original Issue Discount Note”.
(c) Each Fixed Rate Note will bear interest from its Issue Date at the rate per
annum specified in the Supplement until the principal amount thereof is paid or
made available for payment. Interest on each Fixed Rate Note will be payable on
the dates specified in the Supplement (each an “Interest Payment Date” for a
Fixed Rate Note) and on the Maturity Date (as defined below). Interest on Fixed
Rate Notes will be computed on the basis of a 360-day year of twelve 30-day
months.

 



--------------------------------------------------------------------------------



 



If any Interest Payment Date or the Maturity Date of a Fixed Rate Note falls on
a day that is not a Business Day, the required payment of principal, premium, if
any, and/or interest will be payable on the next succeeding Business Day, and no
additional interest will accrue in respect of the payment made on that next
succeeding Business Day.
(d) The interest rate on each Floating Rate Note for each Interest Reset Period
(as defined below) will be determined by reference to an interest rate basis (a
“Base Rate”) plus or minus a number of basis points (one basis point equals
one-hundredth of a percentage point) (the “Spread”), if any, and/or multiplied
by a certain percentage (the “Spread Multiplier”), if any, until the principal
thereof is paid or made available for payment. The Supplement will designate
which of the following Base Rates is applicable to the related Floating Rate
Note: (a) the CD Rate (a “CD Rate Note”), (b) the Commercial Paper Rate (a
“Commercial Paper Rate Note”), (c) the Federal Funds Rate (a “Federal Funds Rate
Note”), (d) LIBOR (a “LIBOR Note”), (e) the Prime Rate (a “Prime Rate Note”),
(f) the Treasury Rate (a “Treasury Rate Note”) or (g) such other Base Rate as
may be specified in such Supplement.
The rate of interest on each Floating Rate Note will be reset daily, weekly,
monthly, quarterly or semi-annually (the “Interest Reset Period”). The date or
dates on which interest will be reset (each an “Interest Reset Date”) will be,
unless otherwise specified in the Supplement, in the case of Floating Rate Notes
which reset daily, each Business Day, in the case of Floating Rate Notes (other
than Treasury Rate Notes) that reset weekly, the Wednesday of each week; in the
case of Treasury Rate Notes that reset weekly, the Tuesday of each week; in the
case of Floating Rate Notes that reset monthly, the third Wednesday of each
month; in the case of Floating Rate Notes that reset quarterly, the third
Wednesday of March, June, September and December; and in the case of Floating
Rate Notes that reset semiannually, the third Wednesday of the two months
specified in the Supplement. If any Interest Reset Date for any Floating Rate
Note is not a Business Day, such Interest Reset Date will be postponed to the
next day that is a Business Day, except that in the case of a LIBOR Note, if
such Business Day is in the next succeeding calendar month, such Interest Reset
Date shall be the immediately preceding Business Day. Interest on each Floating
Rate Note will be payable monthly, quarterly or semiannually (the “Interest
Payment Period”) and on the Maturity Date. Unless otherwise specified in the
Supplement, and except as provided below, the date or dates on which interest
will be payable (each an “Interest Payment Date” for a Floating Rate Note) will
be, in the case of Floating Rate Notes with a monthly Interest Payment Period,
on the third Wednesday of each month; in the case of Floating Rate Notes with a
quarterly Interest Payment Period, on the third Wednesday of March, June,
September and December; and in the case of Floating Rate Notes with a semiannual
Interest Payment Period, on the third Wednesday of the two months specified in
the Supplement. In addition, the Maturity Date will also be an Interest Payment
Date.
If any Interest Payment Date for any Floating Rate Note (other than an Interest
Payment Date occurring on the Maturity Date) would otherwise be a day that is
not a Business Day, such Interest Payment Date shall be postponed to the next
day that is a Business Day, except that in the case of a LIBOR Note, if such
Business Day is in the next succeeding calendar month, such Interest Payment
Date shall be the immediately preceding Business Day. If the Maturity Date of a
Floating Rate Note falls on a day that is not a Business Day, the payment of
principal and interest will be made on the next succeeding Business Day, and no
interest on such payment shall accrue for the period from and after such
maturity.

 



--------------------------------------------------------------------------------



 



Interest payments on each Interest Payment Date for Floating Rate Notes will
include accrued interest from and including the Issue Date or from and including
the last date in respect of which interest has been paid, as the case may be,
to, but excluding, such Interest Payment Date. On the Maturity Date, the
interest payable on a Floating Rate Note will include interest accrued to, but
excluding, the Maturity Date. Accrued interest will be calculated by multiplying
the principal amount of a Floating Rate Note by an accrued interest factor. This
accrued interest factor will be computed by adding the interest factors
calculated for each day in the period for which accrued interest is being
calculated. The interest factor (expressed as a decimal) for each such day will
be computed by dividing the interest rate applicable to such day by 360, in the
cases where the Base Rate is the CD Rate, Commercial Paper Rate, Federal Funds
Rate, LIBOR or Prime Rate, or by the actual number of days in the year, in the
case where the Base Rate is the Treasury Rate. The interest rate in effect on
each day will be (i) if such day is an Interest Reset Date, the interest rate
with respect to the Interest Determination Date (as defined below) pertaining to
such Interest Reset Date, or (ii) if such day is not an Interest Reset Date, the
interest rate with respect to the Interest Determination Date pertaining to the
next preceding Interest Reset Date, subject in either case to any adjustment by
a Spread and/or a Spread Multiplier.
The “Interest Determination Date” where the Base Rate is the CD Rate or the
Commercial Paper Rate will be the second Business Day next preceding an Interest
Reset Date. The Interest Determination Date where the Base Rate is the Federal
Funds Rate or the Prime Rate will be the Business Day next preceding an Interest
Reset Date. The Interest Determination Date where the Base Rate is LIBOR will be
the second London Business Day next preceding an Interest Reset Date. The
Interest Determination Date where the Base Rate is the Treasury Rate will be the
day of the week in which such Interest Reset Date falls when Treasury Bills are
normally auctioned. Treasury Bills are normally sold at auction on Monday of
each week, unless that day is a legal holiday, in which case the auction is held
on the following Tuesday or the preceding Friday. If an auction is so held on
the preceding Friday, such Friday will be the Interest Determination Date
pertaining to the Interest Reset Date occurring in the next succeeding week.
The “Index Maturity” is the period to maturity of the instrument or obligation
from which the applicable Base Rate is calculated.
The “Calculation Date,” where applicable, shall be the earlier of (i) the tenth
calendar day following the applicable Interest Determination Date or (ii) the
Business Day preceding the applicable Interest Payment Date or Maturity Date.
All times referred to herein reflect New York City time, unless otherwise
specified.
The Issuer shall specify in writing to the Issuing and Paying Agent which party
will be the calculation agent (the “Calculation Agent”) with respect to the
Floating Rate Notes. The Calculation Agent will provide the interest rate then
in effect and, if determined, the interest rate which will become effective on
the next Interest Reset Date with respect to such Floating Rate Note to the
Issuing and Paying Agent as soon as the interest rate with respect to such
Floating Rate Note has been determined and as soon as practicable after any
change in such interest rate.
All percentages resulting from any calculation on Floating Rate Notes will be
rounded to the nearest one hundred-thousandth of a percentage point, with
five-one millionths of a percentage point rounded

 



--------------------------------------------------------------------------------



 



upwards. For example, 9.876545% (or .09876545) would be rounded to 9.87655% (or
.0987655). All dollar amounts used in or resulting from any calculation on
Floating Rate Notes will be rounded, in the case of U.S. dollars, to the nearest
cent or, in the case of a foreign currency, to the nearest unit (with one-half
cent or unit being rounded upwards).
CD Rate Notes
“CD Rate” means the rate on any Interest Determination Date for negotiable
certificates of deposit having the Index Maturity as published by the Board of
Governors of the Federal Reserve System (the “FRB”) in “Statistical Release
H.15(519), Selected Interest Rates” or any successor publication of the FRB
(“H.15(519)”) under the heading “CDs (Secondary Market)”.
If the above rate is not published in H.15(519) by 3:00 p.m. on the Calculation
Date, the CD Rate will be the rate on such Interest Determination Date set forth
in the daily update of H.15(519), available through the world wide website of
the FRB at http://www.federalreserve.gov/releases/h15/Update, or any successor
site or publication or other recognized electronic source used for the purpose
of displaying the applicable rate (“H.15 Daily Update”) under the caption “CDs
(Secondary Market)”.
If such rate is not published in either H.15(519) or H.15 Daily Update by 3:00
p.m. on the Calculation Date, the Calculation Agent will determine the CD Rate
to be the arithmetic mean of the secondary market offered rates as of 10:00 a.m.
on such Interest Determination Date of three leading nonbank dealers1 in
negotiable U.S. dollar certificates of deposit in New York City selected by the
Calculation Agent for negotiable U.S. dollar certificates of deposit of major
United States money center banks of the highest credit standing in the market
for negotiable certificates of deposit with a remaining maturity closest to the
Index Maturity in the denomination of $5,000,000.
If the dealers selected by the Calculation Agent are not quoting as set forth
above, the CD Rate will remain the CD Rate then in effect on such Interest
Determination Date.
Commercial Paper Rate Notes
“Commercial Paper Rate” means the Money Market Yield (calculated as described
below) of the rate on any Interest Determination Date for commercial paper
having the Index Maturity, as published in H.15(519) under the heading
“Commercial Paper-Nonfinancial”.
If the above rate is not published in H.15(519) by 3:00 p.m. on the Calculation
Date, then the Commercial Paper Rate will be the Money Market Yield of the rate
on such Interest Determination Date for commercial paper of the Index Maturity
as published in H.15 Daily Update under the heading “Commercial
Paper-Nonfinancial”.
If by 3:00 p.m. on such Calculation Date such rate is not published in either
H.15(519) or H.15 Daily Update, then the Calculation Agent will determine the
Commercial Paper Rate to be the Money Market Yield of the arithmetic mean of the
offered rates as of 11:00 a.m. on such Interest Determination Date of three
leading dealers of U.S. dollar commercial paper in New York City selected by the
Calculation Agent for commercial paper of the Index Maturity placed for an
industrial
 

1   Such nonbank dealers referred to in this Statement of Terms may include
affiliates of the Dealer.

 



--------------------------------------------------------------------------------



 



issuer whose bond rating is “AA,” or the equivalent, from a nationally
recognized statistical rating organization.
If the dealers selected by the Calculation Agent are not quoting as mentioned
above, the Commercial Paper Rate with respect to such Interest Determination
Date will remain the Commercial Paper Rate then in effect on such Interest
Determination Date.
“Money Market Yield” will be a yield calculated in accordance with the following
formula:

             
 
  Money Market Yield =

  D x 360   x 100


 
    360 – (D x M)  
 
     

where “D” refers to the applicable per annum rate for commercial paper quoted on
a bank discount basis and expressed as a decimal and “M” refers to the actual
number of days in the interest period for which interest is being calculated.
Federal Funds Rate Notes
“Federal Funds Rate” means the rate on any Interest Determination Date for
federal funds as published in H.15(519) under the heading “Federal Funds
(Effective)” and displayed on Reuters Page (as defined below) FEDFUNDS1 (or any
other page as may replace the specified page on that service) (“Reuters Page
FEDFUNDS1”) under the heading EFFECT.
If the above rate does not appear on Reuters Page FEDFUNDS1 or is not so
published by 3:00 p.m. on the Calculation Date, the Federal Funds Rate will be
the rate on such Interest Determination Date as published in H.15 Daily Update
under the heading “Federal Funds/(Effective)”.
If such rate is not published as described above by 3:00 p.m. on the Calculation
Date, the Calculation Agent will determine the Federal Funds Rate to be the
arithmetic mean of the rates for the last transaction in overnight U.S. dollar
federal funds arranged by each of three leading brokers of Federal Funds
transactions in New York City selected by the Calculation Agent prior to 9:00
a.m. on such Interest Determination Date.
If the brokers selected by the Calculation Agent are not quoting as mentioned
above, the Federal Funds Rate will remain the Federal Funds Rate then in effect
on such Interest Determination Date.
“Reuters Page” means the display on the Reuters 3000 Xtra Service, or any
successor service, on the page or pages specified in this Statement of Terms or
the Supplement, or any replacement page on that service.

 



--------------------------------------------------------------------------------



 



LIBOR Notes
The London Interbank offered rate (“LIBOR”) means, with respect to any Interest
Determination Date, the rate for deposits in U.S. dollars having the Index
Maturity that appears on the Designated LIBOR Page as of 11:00 a.m., London
time, on such Interest Determination Date.
If no rate appears, LIBOR will be determined on the basis of the rates at
approximately 11:00 a.m., London time, on such Interest Determination Date at
which deposits in U.S. dollars are offered to prime banks in the London
interbank market by four major banks in such market selected by the Calculation
Agent for a term equal to the Index Maturity and in principal amount equal to an
amount that in the Calculation Agent’s judgment is representative for a single
transaction in U.S. dollars in such market at such time (a “Representative
Amount”). The Calculation Agent will request the principal London office of each
of such banks to provide a quotation of its rate. If at least two such
quotations are provided, LIBOR will be the arithmetic mean of such quotations.
If fewer than two quotations are provided, LIBOR for such interest period will
be the arithmetic mean of the rates quoted at approximately 11:00 a.m., in New
York City, on such Interest Determination Date by three major banks in New York
City, selected by the Calculation Agent, for loans in U.S. dollars to leading
European banks, for a term equal to the Index Maturity and in a Representative
Amount; provided, however, that if fewer than three banks so selected by the
Calculation Agent are providing such quotations, the then existing LIBOR rate
will remain in effect for such Interest Payment Period.
“Designated LIBOR Page” means the display on the Reuters 3000 Xtra Service (or
any successor service) on the “LIBOR01” page (or any other page as may replace
such page on such service) for the purpose of displaying the London interbank
rates of major banks.
Prime Rate Notes
“Prime Rate” means the rate on any Interest Determination Date as published in
H.15(519) under the heading “Bank Prime Loan”.
If the above rate is not published in H.15(519) prior to 3:00 p.m. on the
Calculation Date, then the Prime Rate will be the rate on such Interest
Determination Date as published in H.15 Daily Update opposite the caption “Bank
Prime Loan”.
If the rate is not published prior to 3:00 p.m. on the Calculation Date in
either H.15(519) or H.15 Daily Update, then the Calculation Agent will determine
the Prime Rate to be the arithmetic mean of the rates of interest publicly
announced by each bank that appears on the Reuters Screen US PRIME1 Page (as
defined below) as such bank’s prime rate or base lending rate as of 11:00 a.m.,
on that Interest Determination Date.
If fewer than four such rates referred to above are so published by 3:00 p.m. on
the Calculation Date, the Calculation Agent will determine the Prime Rate to be
the arithmetic mean of the prime rates or base lending rates quoted on the basis
of the actual number of days in the year divided by 360 as of the close of
business on such Interest Determination Date by three major banks in New York
City selected by the Calculation Agent.

 



--------------------------------------------------------------------------------



 



If the banks selected are not quoting as mentioned above, the Prime Rate will
remain the Prime Rate in effect on such Interest Determination Date.
“Reuters Screen US PRIME1 Page” means the display designated as page “US PRIME1”
on the Reuters Monitor Money Rates Service (or such other page as may replace
the US PRIME1 page on that service for the purpose of displaying prime rates or
base lending rates of major United States banks).
Treasury Rate Notes
“Treasury Rate” means:
(1) the rate from the auction held on the Interest Determination Date (the
“Auction”) of direct obligations of the United States (“Treasury Bills”) having
the Index Maturity specified in the Supplement under the caption “INVEST RATE”
on the display on the Reuters Page designated as USAUCTION10 (or any other page
as may replace that page on that service) or the Reuters Page designated as
USAUCTION11 (or any other page as may replace that page on that service), or
(2) if the rate referred to in clause (1) is not so published by 3:00 p.m. on
the related Calculation Date, the Bond Equivalent Yield (as defined below) of
the rate for the applicable Treasury Bills as published in H.15 Daily Update,
under the caption “U.S. Government Securities/Treasury Bills/Auction High”, or
(3) if the rate referred to in clause (2) is not so published by 3:00 p.m. on
the related Calculation Date, the Bond Equivalent Yield of the auction rate of
the applicable Treasury Bills as announced by the United States Department of
the Treasury, or
(4) if the rate referred to in clause (3) is not so announced by the United
States Department of the Treasury, or if the Auction is not held, the Bond
Equivalent Yield of the rate on the particular Interest Determination Date of
the applicable Treasury Bills as published in H.15(519) under the caption “U.S.
Government Securities/Treasury Bills/Secondary Market”, or
(5) if the rate referred to in clause (4) is not so published by 3:00 p.m. on
the related Calculation Date, the rate on the particular Interest Determination
Date of the applicable Treasury Bills as published in H.15 Daily Update, under
the caption “U.S. Government Securities/Treasury Bills/Secondary Market”, or
(6) if the rate referred to in clause (5) is not so published by 3:00 p.m. on
the related Calculation Date, the rate on the particular Interest Determination
Date calculated by the Calculation Agent as the Bond Equivalent Yield of the
arithmetic mean of the secondary market bid rates, as of approximately 3:30 p.m.
on that Interest Determination Date, of three primary United States government
securities dealers selected by the Calculation Agent, for the issue of Treasury
Bills with a remaining maturity closest to the Index Maturity specified in the
Supplement, or
(7) if the dealers so selected by the Calculation Agent are not quoting as
mentioned in clause (6), the Treasury Rate in effect on the particular Interest
Determination Date.

 



--------------------------------------------------------------------------------



 



“Bond Equivalent Yield” means a yield (expressed as a percentage) calculated in
accordance with the following formula:

         
Bond Equivalent Yield =


  D x N   x 100

  360 – (D x M)        

where “D” refers to the applicable per annum rate for Treasury Bills quoted on a
bank discount basis and expressed as a decimal, “N” refers to 365 or 366, as the
case may be, and “M” refers to the actual number of days in the applicable
Interest Reset Period.

3.   Final Maturity. The Stated Maturity Date for any Note will be the date so
specified in the Supplement, which shall be no later than 364 days from the date
of issuance. On its Stated Maturity Date, or any date prior to the Stated
Maturity Date on which the particular Note becomes due and payable by the
declaration of acceleration, each such date being referred to as a Maturity
Date, the principal amount of each Note, together with accrued and unpaid
interest thereon, will be immediately due and payable.

4.   Events of Default. The occurrence of any of the following shall constitute
an “Event of Default” with respect to a Note: (i) default in any payment of
principal of or interest on such Note (including on a redemption thereof);
(ii) the Issuer or any Significant Subsidiary (as defined below) or a group of
Subsidiaries (as defined below) that, taken together (as of the latest available
consolidated financial results of the Issuer), would constitute a Significant
Subsidiary makes any compromise arrangement with its creditors generally
including the entering into any form of moratorium with its creditors generally;
(iii) a court having jurisdiction shall enter a decree or order for relief in
respect of the Issuer or any Significant Subsidiary in an involuntary case under
any applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or there shall be appointed a receiver, administrator, liquidator,
custodian, trustee or sequestrator (or similar officer) with respect to the
whole or substantially the whole of the assets of the Issuer and any such
decree, order or appointment is not removed, discharged or withdrawn within
60 days thereafter; or (iv) the Issuer or any Significant Subsidiary or a group
of Subsidiaries that, taken together (as of the latest available consolidated
financial results of the Issuer), would constitute a Significant Subsidiary
shall commence a voluntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect, or consent to the entry of an
order for relief in an involuntary case under any such law, or consent to the
appointment of or taking possession by a receiver, administrator, liquidator,
assignee, custodian, trustee or sequestrator (or similar official), with respect
to the whole or substantially the whole of the assets of the Issuer, such
Significant Subsidiary or such group of Subsidiaries, as applicable, or make any
general assignment for the benefit of its creditors. Upon the occurrence of an
Event of Default, the principal of each obligation evidenced by such Note
(together with interest accrued and unpaid thereon) shall become, without any
notice or demand, immediately due and payable. “Significant Subsidiary” means
any Subsidiary that would be a “significant subsidiary” as defined in Article 1,
Rule 1-02 of Regulation S-X, promulgated pursuant to the Securities Act, as such
Regulation is in effect on the date of this Agreement. “Subsidiary” of any
specified Person means any corporation, association or other business entity of
which more than 50% of the total voting power of shares of Capital Stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of that Person or a combination thereof. “Person” means any
individual, corporation, partnership, joint venture, association, joint-stock

 



--------------------------------------------------------------------------------



 



    company, trust, unincorporated organization, limited liability company or
government or other entity. “Capital Stock” means: (1) in the case of a
corporation, corporate stock; (2) in the case of an association or business
entity, any and all shares, interests, participations, rights or other
equivalents (however designated) of corporate stock; (3) in the case of a
partnership or limited liability company, partnership interests (whether general
or limited) or membership interests; and (4) any other interest or participation
that confers on a Person the right to receive a share of the profits and losses
of, or distributions of assets of, the issuing Person, but excluding from all of
the foregoing any debt securities convertible into Capital Stock, whether or not
such debt securities include any right of participation with Capital Stock.

5.   Obligation Absolute. No provision of the Issuing and Paying Agency
Agreement under which the Notes are issued shall alter or impair the obligation
of the Issuer, which is absolute and unconditional, to pay the principal of and
interest on each Note at the times, place and rate, and in the coin or currency,
herein prescribed.

6.   Supplement. Any term contained in the Supplement shall supersede any
conflicting term contained herein.

 